 FORD MOTOR COMPANY~413Ford Motor Company and Dennis Siriani and Doug-las West. Case 7-CA-15120August 22, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELL.OOn February 13, 1980, Administrative LawJudge Frank H. Itkin issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order,2as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Ford Motor Company, Dearborn, Michigan, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph 2(a):"(a) Offer to promote Dennis Siriani and Doug-las West to the supervisory positions which theywere unlawfully denied during June and November1978, and make them whole for any loss of earn-ings which they may have suffered by reason ofsuch unlawful conduct, in the manner set forth inthe section of this Decision entitled 'TheRemedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.I In adopting the Administrative Law Judge's finding that Respondentviolated Sec. (a)(3) and (4) of the Act by denying employees Siriani andWest promotions to supervisory positions, we agree with him that Re-spondent's asserted reason, the presence of more qualified employees, waspretextual. We therefore find it unnecessary to rely on the AdministrativeLaw Judge's additional ground that Respondent was motivated "in sub-stantial part" by an unlawful purpose2 The Administrative Law Judge recommended, inler alta, that theBoard order Respondent to promote employees Siriani and West to thesupervisory positions they were unlawfully denied. We shall modify therecommended Order, in accord with Board precedent, to require Respon-dent to offer Siriani and West such promotions Richboro Communii,Mental Health Council. Inc., 242 NLRB 1267 (1979).251 NLRB No. 66APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT coercively interrogate ouremployees concerning their intentions to takeconcerted legal action against us with respectto our promotion policies.WE WILL NOT threaten our employees withdischarge or deny them promotions if theytake concerted legal action against us with re-spect to our promotion policies.WE WILL NOT threaten our employees withthe denial of promotions if they file unfairlabor practice charges with the National LaborRelations Board.WE WILL NOT reprimand or otherwiseharass our employees in retaliation for theirhaving filed unfair labor practice charges withthe Board.WE WILL NOT deny promotions to our em-ployees because they have filed grievances andcontemplated further concerted legal action inprotest over our promotion policies and be-cause they have filed unfair labor practicecharges with the Board.WE WILL NOT discourage membership inPlant Protection Association National, Local100, or in any other labor organization, bydenying promotions to our employees becausethey have engaged in union or other protectedconcerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed tothem in Section 7 of the National Labor Rela-tions Act, as amended.WE WILL offer to promote employeesDennis Siriani and Douglas West to the super-visory positions which they were unlawfullydenied during June and November 1978, andWE WILL make them whole for any loss ofearnings which they may have sustained byreason of our unlawful conduct, with interest.FORD MOTOR COMPANYFord Motor Company and Dennis Siriani and Doug-FORD MOTOR COMPAN 413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONFRANK H. ITKIN, Administrative Law Judge: Anunfair labor practice charge was filed in this case onMay 3, 1978, and was amended on December 1, 1978. Acomplaint issued on June 29, 1978. An amended com-plaint issued on September 7, 1978, and was furtheramended at the hearing. The hearing was conducted inDetroit, Michigan, on December 5, 1978, and on January23, 24, 25, and 26, 1979. Briefly, General Counsel allegesthat Respondent Ford Motor Company violated Section8(a)(1), (3), and (4) of the National Labor Relations Act,as amended, by coercively interrogating employees con-cerning their intentions to take concerted legal actionagainst the Company with respect to its promotion poli-cies; by threatening employees that they would be deniedpromotions or discharged if they took concerted legalaction against the Company with respect to its promo-tion policies; by threatening an employee with the denialof a promotion for having filed an unfair labor practicecharge in this proceeding; by harassing an employee inretaliation for his having filed an unfair labor practicecharge in this proceeding; and by denying employeesDennis Siriani and Douglas West promotions to supervi-sory positions because they had filed grievances, hadthreatened further concerted legal action in protest ofthe Company's promotion policies, and had filed anunfair labor practice charge in this proceeding. Respon-dent Company denies that it has violated the Act as al-leged.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the briefs ofcounsel, I make the following:FINDINGS OF FACTFord Motor Company is an employer engaged in com-merce as alleged. Plant Protection Association National,Local 100, is a labor organization as alleged. The Com-pany and the Association are parties to a collective-bar-gaining agreement covering the Company's securityguards. Charging Parties Siriani and West are securityguard employees of the Company and are members ofthe Association. On or about March 1, 1978, Siriani andWest filed a grievance pursuant to the collective-bargain-ing agreement protesting the Company's promotion poli-cies. (See G.C. Exh. 5, p. 1.)' Company Shift SupervisorStanley Nietubicz rejected this grievance on behalf ofthe Company at its first stage. (See G.C. Exh. 5, p. 2.)The Association did not attempt to appeal or process thisgrievance to its next stage. However, as will be discussedbelow, Siriani and West continued to press their com-plaint and protest over the Company's promotion poli-cies. Summarized below is the testimony and related doc-umentary evidence of record pertaining to the grievanceand ensuing protest by Siriani and West over the Compa-ny's promotion policies; the conduct of various companyrepresentatives in response to this grievance and protest;and the testimony and related documentary evidence ofrecord pertaining to the Company's promotion policiesand implementation thereof.A third employee, C. Maschot, also signed this grievance Accordingto Siriani Maschot later dropped the grievance.A. Employees Siriani and West Pursue Their Protest,Company Manager Keller Meets With the Employeeson April 15, 1978Dennis Siriani testified that he has been employed bythe Company for about 10 years; that he has been a secu-rity guard at the Rouge plant since October 1974; andthat Jack Keller is the manager of his department. Sirianirecalled that during late March 1978, following the re-jection of his grievance pertaining to the Company's pro-motion policies, Manager Keller asked, "if [he] couldtalk to him for a minute" privately. Siriani agreed. Ac-cording to Siriani:[Mr. Keller] asked me if I had any problems in theCompany to keep them in the Company. He heardthat I was on the outside of the Company and hewas quite concerned.... [He] offered to go toWorld Headquarters, or to his boss, the IR man-ager, or anybody higher than him if I wanted to,and see if I could resolve this, but keep it within theFord Motor Company.Siriani recalled a second conversation with ManagerKeller on or about April 5, 1978, in Keller's office. Sir-iani testified:Douglas West and myself wanted to go up and talkto Mr. Keller. We arranged it on that date to go upand see his secretary and tell him we wanted to talkto him.Well, we went in and Douglas West asked Mr.Keller what did it take to be a security supervisor.Mr. Keller replied that they have certain board ofmanagement people that conduct-they sit downand talk who they think should be promoted, andthere are certain things that you get promoted by.One was apprehensions, how much court time youhave as a guard, absenteeism, and your attendancerecord, and he went on and he said that he didn'thave the only judging at that time, that his shift su-pervisors, as well as the supervisors under him, hada great deal to say on who was to be promoted.At that time we were going to get up and leaveafter we heard what he had to say, and he stood upand he was becoming angry, and threw a pencil onthe desk and said, "God damn it, I want to knowwhat you two people are up to." We sat back downand he told us that he heard rumors that we aregoing to sue the Ford Motor Company. We re-sponded that we didn't verify that at the time and...[he] said that we had caused so much turmoilwithin his guard section and the morale of the de-partment was down because of us two people, andat that time he asked us again, "are you going tosue Ford Motor Company?"He said that people who put lawsuits into the FordMotor Company are not looked upon favorably,and at that time there was-there was-well, theconversation about ended, and he said, "I wasn'tgoing to promote you two anyway." FO)RD MO) CMP~ANY415Douglas West testified that he has been employed bythe Company for about 7 years; that he is a securityguard at the Rouge plant; that Keller heads his depart-ment; and that he, with coworker Siriani, filed a griev-ance protesting the Company's promotion policies. Thegrievance, as noted, was rejected at the first stage.Thereafter, West and Siriani, without success, attemptedto persuade the Association to appeal the grievance.West also consulted private counsel and coworkers con-cerning the subject of the grievance. West "asked" hiscoworkers "if they would come down and be a witnessfor" him "to see if we can get a labor charge againstFord."Later, on or about April 5, 1978, West attended themeeting with coworker Siriani in Manager Keller'soffice. West related what happened at the meeting, asfollows:Myself and Dennis went to Mr. Keller, and he in-vited us into his office and we sat down, arid Iasked Mr. Keller, we wanted to be promoted, andMr. Keller told me that he had heard throughrumors that myself and Dennis were suing the FordMotor Company, him, and the Union, and he askedme to confirm that. I said, I don't know what youare talking about, and then he said to me that therewere certain qualifications that they look for in aperson before they are promoted, and he gave us anexample, neatness, absenteeism, and college, whichhe used the figures as accountable for ten percent ofthe final decision, our past work record, and thatwe possessed none of these. Myself and Dennis wasnot management material, and he said to me thatthere is no way that I am going to promote youtwo fucking boys, and he also said that we had cre-ated turmoil in his department, all the way from theRouge plant up to R & E and all the way up tostaff security, and he increasingly got mad.He got up from the table, and he pounded on thetable and he said, damn it, I want to know whatyou are up to, and I made a joke of it by saying Iam up to about five foot eleven, and he asked me,he said, well, I wasn't going to promote you twofucking boys anyway. He offered us a cigar, and hemade a little joke about something and I can't recallthe joke, but after the joke he told me, he said, thatFord does not look favorably upon people who suethem and as far as he was concerned, that myselfand Dennis was not going to be promoted, and wewere going nowhere in the Ford Motor Company.Jack Keller testified that he is employed by the Com-pany as manager of its fire, safety, and security depart-ment. Keller recalled the above meeting with employeesSiriani and West on or about April 5, in part as follows:They asked what it took to get promoted which Ijust described. They then said that they had no in-terest in a rotation or clerical kind of assignment;they wanted to be supervisors right then.This discussion went on probably 30 or 40 min-utes and we went over the same material, over andover and in different ways. They felt that they weremore qualified than anybody we had; there was nomerit in being a clerk. I made an inquiry based on arumor that I had heard that they were going to, oneor both of them, going to sue us. I asked if theyawere. I heard this rumor and it was causing somedisturbance among people 'cho had asked about it.Mr. West replied, "sue who. I don't know any sue."The point was made several times that they wantedto be supervisors and wanted to be supervisors rightthen. I indicated I was not going to make them su-pervisors then, and that perhaps there were peoplein line ahead of them.Keller denied, inter alia, that he told West and Sirianithat "they would never be supervisors."I credit the above testimony of Siriani and West. Theyimpressed me as trustworthy and reliable witnesses.Their testimony is in significant part mutually corrobora-tive and is also substantiated in part by the testimony ofKeller. Their testimony, as recited above, withstood ex-tensive cross-examination. Keller, on the other hand, didnot impress me as a forthright and candid witness. Histestimony (as discussed in sec. D inia) \,as at timesvague and unclear. I am persuaded here that Keller, an-gered by the grievance and related activities of Sirianiand West, made the statements and engaged in the con-duct attributed to him by Siriani and West.B. Supervisor Thomas Wooldridge v Warning toEmployvee Siriani on April 6. 1978Siriani recalled that on April 6, 1978, the day follow-ing his meeting with Keller, as recited supra, he had thefollowing conversation with Supervisor Thomas Wool-dridge in the presence of Supervisor Stanley Nietubicz:Thomas Wooldridge asked me how everything wasgoing, and I replied so-so, and he asked me-Thomas Wooldridge asked me if I could take mypromotion problem to the Union. I told him that Idid, and he said, well, why don't you take it to theNational. I said I couldn't because it was stopped ata local level. He then replied that with all thepower of the Ford Motor Company and all the at-torneys that they had, that we could end up gettingourselves fired.At that time, Mr. Nietubicz became very angry and..told Wooldridge, "don't say nothing else," andMr. Nietubicz sent me home.Shift Supervisor Stanley Nietubicz recalled the aboveincident, in part, as follows:[Wooldridge] had told Mr. Siriani that he shouldnot have filed the grievance. Mr. Siriani respondedby saying, I have every right to file a grievance as Ihave been deprived in promotions and so forth.Wooldridge then responded by saying, the Compa-ny has a lot of legal people who are intelligent, andthey have ways of getting rid of people. At thistime, I injected myself and stated to him that this isFORD MOTOR COMANY 415 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot true, that if a man does his job, the Companydoes not do this. At this time, I instructed bothpeople to discontinue the discussion.Supervisor Thomas Wooldridge recalled the above in-cident, in part, as follows:Well, I just indicated that-I kind of asked it as aquestion, I says, well, how do you feel about Ford'slegal might, their sophisticated system of legalpeople. I thought that we have a good group oflawyers. And-that-how they felt about having tocontend with this?Wooldridge denied, inter alia, telling Siriani "that heshould not be filing suits against the Ford Motor Compa-ny" that "if he filed such suits he would not get promot-ed": or that the "Company would have ways of seeingthat he would be discharged." Wooldridge, however, ac-knowledged asking, "Mr. Siriani if he thought the Com-pany would have any recourse against him during anyproceeding." Wooldridge claimed that this statement wasintended to "mean" special consideration being that theyhad some grievance going."In addition, West recalled that on or about this sameday, April 6, Supervisor Mervin Darr asked:[West], do I know the reason why the morale wasso low, and I told him I felt it was because of thepromotion policy that was involved, and the waypeople deserved promotions and are not gettingthem, and he asked me ...what about your law-suit, and I said, I am not going to talk to anybodyabout anything about that, and Mr. Darr said ...come on you can tell me, and I said, I am not goingto talk to anyone about any lawsuit.Darr "left."Supervisor Mervin Darr denied, inter alia, asking West"anything about lawsuits" during his "conversation"with the employee on or about April 6. Darr, however,acknowledged discussing "career development" withWest on or about that day; West criticized the Compa-ny's "hiring practices"; and "there were some type of re-flection made by Mr. West of some type of action beingtaken ...." Darr also acknowledged: "I heard somerumors of some type of suit. It may have been early inApril. It could have been late in April. I'm unsure. Itwas sometime after the grievance."2Supervisor Nietubicz also testified that prior to March1, 1978 (when the above grievance was filed), he hadrecommended both West and Siriani for promotion to su-pervisor. His recommendations, as discussed below, wereturned down. Supervisor Nietubicz recalled that duringMarch 1978 he again recommended West and Siriani forpromotion to supervisor. Supervisor Nietubicz, as he fur-ther testified, was told about this same time by his super-visor, Jerry Roddewig, that "Siriani had to learn to keephis mouth shut." Supervisor Roddewig denied, inter alia,2 Counsel does not allege that this April Darr-West lcidcelt vsolatedthe National Lahbor Relations Act The ab(oe testimony was receiNd forh;ackground purposes onlymaking such a statement. Roddewig, however, acknowl-edged that:[In a] conversation ...that I had with Siriani inFebruary, where I heard that he was unhappy, Iasked him if he were making comments ...aboutour policy to other security people. And he agreedthat there were some discussions of our security-promotion practices. And, I suggested that if hewere not to be in such a hurry for promotion, and Idon't remember again the words, but to calm down.The consideration was near, or something of thatorder, for promotion opportunities.I credit the above testimony of Siriani with referenceto his conversation with Supervisor Wooldridge on orabout April 6, 1978. Siriani's testimony is substantiated insignificant part by the testimony of Shift Supervisor Nie-tubicz who also impressed me as a trustworthy and reli-able witness. Supervisor Wooldridge, on the other hand,did not impress me as a credible witness. His testimonywas at times evasive and vague. I note that Wooldridgeadmitted referring Siriani during the above conversationto "Ford's legal might" and possible "recourse" againstthe employee.In addition, I credit West's testimony with reference tohis conversation with Supervisor Darr on or about thissame day. Although Supervisor Darr generally deniedreferring to "anything about lawsuits" during his conver-sation with the employee, Darr acknowledged that hediscussed "career development" with the employee; thatthe employee criticized the Company's "hiring prac-tices"; and the employee mentioned "some type of actionbeing taken." Darr also acknowledged hearing "rumorsof some type of suit." I was not impressed with the testi-mony of Supervisor Darr in this and other respects, aswill be discussed further below.Further, I credit the testimony of Supervisor Nietubiczthat he recommended both Siriani and West for promo-tion before and after the filing of their grievance inMarch 1978. I am also persuaded here that SupervisorRoddewig apprised Supervisor Nietubicz that "Sirianihad to learn to keep his mouth shut." Although Supervi-sor Roddewig denied making such a statement he did ac-knowledge discussing with Siriani the employee's "com-ments about policy" and "suggested" that the employee"calm down." On this record, Nietubicz impressed me asa more reliable, candid, and credible witness than Super-visor Roddewig.I note that Supervisor Nietubicz and SupervisorBrady, whose testimony is more fully discussed below insection D, have retained counsel for Charging Parties inconnection with their pending complaint against Fordbefore the Michigan Civil Rights Commission. Theircomplaint is based on alleged age discrimination andthey are undeniably displeased with the Employer's pro-motion policies. Nevertheless, on the entire record in thisproceeding, including the demeanor of the witnesses, Iam persuaded that Supervisors Nietubicz and Brady,long-time employees of Ford, have credibly testified inthis proceeding. FORD MOR COMPANY4 1 7C. Supervisor Alan Dudek L Statements to EmploveeWeston November 22, 1978Employee West testified that on or about November22, 1978, Supervisor Alan Dudek approached him atwork and had the following conversation:Mr. Dudek came up inside the shelter, and he askedme how come I hadn't been checking cars, that hehad been watching me since the beginning of theshift, and he knew of times that I didn't have myhat on, and he knew what time I went on my break.he knew what time I went across the street to get adrink of water at [gate] 10-center because there isno water at [gate] 10-south, and that if I would stopconcentrating on losing lawsuits and spendingmoney on attorneys, that I might go somewhere inthe Ford Motor Company.I told him he doesn't know what he is talkingabout. He replied to me, we will see if I don't knowwhat I am talking about, and that is all that wassaid.West acknowledged that he had not been stopping andchecking cars. He explained the "reason" as follows:Because, if you know gate 10-south, that particulartime, those people, they open up the gates at 6 p.m.and the people go on breaks and they go on lunch,and they go in and out, in and out, and if you arenot watching yourself, you will get run over veryeasily. There is no traffic light, and no stop [sign],there are no anything. There is two lane traffic, thatis enough to get one lane by, one car by.Shift Supervisor Alan Dudek denied, inter alia, that hehad "harrassed employee West on November 22" for hisfiling a charge with the NLRB. Dudek claimed that onthat day "I had observed some deficiencies in Mr. West'sperformance"; "he was seated and out of uniform"; he"was not wearing his hat at the particular time"; later,"the guard shelter ...was abandoned" and West wasobserved "50 to 60 feet away from it conversing with anunknown fireman at the time"; and, later, "10-southgate" was "abandoned" and West was "seated in 10-center gate." Dudek recalled that he "confronted guardWest" by "first off complimentling] him on how nicelyhe looked, clean, [and] shaved." Dudek assertedly faultedWest for, inter alia, not conducting and recording "vehi-cle spot checks." West assertedly replied: "[l]t was awaste of his time." Dudek also faulted West for "aban-doning ...the post [and] his failure to be in full uni-form." West assertedly replied that "Dudek" was has-sling him." Dudek denied, inter alia, making variousstatements which were attributed to him by West, asquoted above. However, Dudek acknowledged stating toWest, in part, that "if he [West] would have compliedwith Management in the past [he] probably wouldn't bein the position he is in today." Dudek claimed that he"meant" by the above statement that "if [West] wouldhave taken the indicator from Management ...educa-tion or pursuance of education, was something that heshould forsee as being a route to travel tosards a possi-ble promotion, that he should have taken it as a strongindicator." Dudek acknowledged, however, that he didnot "explain" his statement to West. Elsewhere. Dudektestified:I said, Doug [West], if you would have been \xillingto comply with Management in the past, you proh-ably won't be in the position you are today--in ref-erence again to my referring to Management's deci-sion as far as spot checking vehicles ..Dudek did not "believe" that he mentioned "a lawsuit"in the above "conversation." West admittedly was notgiven a "write-up" for this incident.I credit the testimony of employee West as recitedabove. Supervisor Dudek's testimony was at times e a-sive, contradictory, and unclear. He did not impress meas a trustworthy witness. I am persuaded here that hemade the statements and engaged in the conduct on orabout November 22, 1978, as related by West.D. The Companys Promotion Policies andImplementation ThereofAs stated, the unfair labor practice charge in this casewas filed by Siriani and West on May 3, 1978. There-after, during June 1978, the Company promoted AnnLuyckx and Terry Murphy to available supervisoryguard positions at its Research and Engineering Centerand at its World Headquarters Building, respectively.(See G.C. Exh. 7.) Later, during November 1978, theCompany promoted James Ash and Chris Carter toavailable supervisory guard positions at its Rouge plantand Research and Engineering Center, respectively. (SeeG.C. Exh. 6.) Siriani testified that he joined the Compa-ny's guard unit in 1974 and that he has more seniorityand experience than the above employees who were pro-moted, except for Carter who "came in the departmentapproximately 2 weeks before" Siriani. West also testi-fied that he joined the guard unit in 1972 and that he toohas more seniority and experience than the above em-ployees who were promoted to supervisory positions.Shift Supervisor Nietubicz testified, based on his obser-vations of the work of employees Luyckx and Siriani.that:[There] is no comparison. Dennis Siriani is totallyqualified in every area. He has been assigned thetraining of Ms. Luyckx and guard personnel in theoffice area, and he is excellent in responding, he isexcellent in initiating incidents in regards to narcot-ics, thefts ...and also excellent in the office. N1Luyckx was average in the office, was average as aguard, and hardly had any experience or in. olve-ment in these areas throughout the plant in her timewith me.Shift Supervisor Nietubicz similarly testified that em-ployee West also "would be above her [s. Luyckx] inqualifications." Likewise. Shift Supervisor Nietubiczrated employees Sirani and West more qualified for pro-motion than employees Ash and Carter. Shift Super\,isorNietubicZ had recommended both West and Siriani forFORD MOTOR COMPANY  418I)DE-CISIO)N S ()F NATIONA. IAB()OR RELATI()NS O()ARI)promotion before and after March 1, 1978X, and upperManagement had turned down his recommendation.Supervisor Francis Brady testified that he has workedfor tihe Company in the security department for about 28years; that he has been a supervisor for about 5 years;that employees Siriani arnd West have worked under hissupervision; and that both Siriani and West are qualifiedto be supervisory personnel. Supervisor Brady also testi-fied that, based on his observations of the work of em-ployees Siriani, West. Carter, aid Luyckx, he consideredboth Siriani and West qualified for promotion to theavailable supervisory positions; that he had recommend-ed Siriani for promotion prior to March I, 1978X; and thathe had recommended both West and Siriani for promo-tion after March I. 1978.In addition, Supervisor Brady related the following in-cident:I was asked the last part of October of 1978 by myshift supervisor, Mervin Darr, to make a list of po-tential candidates for either clerks or supervision,and he gave me the guard card index system so Iwould go through all the guards in our area, and Iwent through and I made this list and I started offwith guard Siriani. guard West and there were atotal of seven all together. I returned this list in theprivacy of the section supervisor's office to my shiftsupervisor there[Darr] did state to me that the first two, meaningSiriani and West, would not be able to stay on thelist, because of this action taking place here today.Here, because of a claim with the National LaborBoard, I suppose.Supervisor Brady explained: "Because of [the] Sirianiand West complaint to the National l.abor RelationsBoard, I took it to mean they were taken off the list. Inother words, they were to be discounted."Supervisor Mervin Darr acknowledged that he had re-ceived a proposed promotion list (C.P. Exh. 1), fromBrady about October 1978. Darr denied, inter alia, telling"Mr. Brady that Mr. West and Mr. Siriani's names couldnot stay on the list of p-omotion candidates because theyfiled charges with the Board." Darr claimed that Brady"brought uLp the subject and I [Darr] deferred it." Darrtestified:He [Brady] said, if you'll note that the two topnames on the list may not be taken kindly, I thinkwere the terms, upstairs ...And my comment tohim was that if these are the people that you wishto submit, we'll submit them on their merits.Shift Supervisor Nietubicz has been employed by Fordfor about 38 years. He acknowledged that he has beendispleased with the promotion policies in his section. Henoted that "a fair number of people" are "upset becauseof the way Mr. Keller promoted people." He admittedly"contacted" and is represented by counsel for the Charg-ing Parties concerning his personal complaint over thepromotion policies and presently has a complaint pend-ing with the Michigan Civil Rights Commission claimingage discrimination. On cross-examination by counsel forthe Company, Nietubicz testified, in part, as follows:Q. So, you are very unhappy with the Compa-ny's method of promoting people? Is that correct?A. No, you are wrong. I am not unhappy withthe Company. The Company has been real good tome for 38 years. I am unhappy with some parts ofManagement.Q. Are you unhappy with Mr. Keller'?A. On occasions I have been, yes.Q. Are you unhappy with his way of promotingpeople?A. ()n the basis of-some of them have been veryunfair, yes.Q. You are upset with him?A. I wouldn't say upset. The thing is, they don'tfollow my line because I am a great believer thatpeople that get promoted should get this throughbeing deserving in the performance of doing some-thing for the Company.Supervisor Brady similarly acknowledged that he too hascontacted and is represented by counsel for ChargingParties in his age discrimination case against Ford pend-ing with the State Civil Rights Commission.Jack Keller, manager of the Employer's fire, safety,and security section, testified that, "when considering anindividual for promotion," the following "factors areconsidered:"[T]he personal observation of the shift supervisor,the area supervisor, the section supervisor andmyself; probably comments we get from outside thedepartment, commendations for some individuals;education will be considered; the man's demonstrat-ed performance; ...the recommendations of thesupervisors up and down the line, their comments;the needs of the job.Keller also noted that the "demands of the job, the time,the opportunities, may cause you to deviate and to haveto put [in] a person that is not fully qualified. You [take]the best of the persons that are qualified at that time todo the job." Keller claimed that he makes the "final de-cision on promotions," "with the concurrence of salariedpersonnel ...in consort with [his] senior supervisors."a'Manager Keller further testified that Siriani and Westwere not promoted in June or November 1978 because"there were other more qualified candidates at thattime"-"they were not considered the best at that timeof the qualified candidates." Keller agreed that both Sir-iani and West were considered for these promotions.Keller claimed that the filing of the "grievance" andunfair labor practice charge in this case had no effect on.%r1t OC c III l't l lllTI .i T RIII ll ICtCla. Astltri.l l , l Ihc .l[ p I .NI 'I% llIillC Il pl ll 1 I .I* 1-i, tl It l eI 1 oc, II ttII .l ,I I I .-t ll II]CNPe ila llJ , <il d t , Iilel tl.l5l lll llt I ll rc ttl , Th n 1, ll l] n , ittix. slt tiou do--I T ll \ tIhlC rfete fl .,k'[ iIl ltr .11 of tilt %c1111~. it ;1 ld ,o tt.! dcp; ltIlltilt p)rltl ll an~. L'"i ICl }3t'lI g Ikll',t;s "r\i'\tt'." t' ll11t)1111 1l% 1t rrt1·'d ttl ahll," :Illlt, "apro',t'd11tt'Ill" FOR MIOR) COMPNY419their failure to be promoted. Keller testified: "It wasn'tdiscussed at all among the candidates."Manager Keller generally reviewed in his testimonythe qualifications of those persons who were promotedinstead of Siriani and West during 1978. Keller explainedwhy he regarded Ash as "more qualified," noting, interalia, Ash's participation in "rotational assignments" and"education" background. Keller explained why he re-garded Carter as "more qualified," noting, inter ala.Carter's participation in "rotational assignments," "edu-cation," and experience background. Keller explainedwhy he considered Luyckx "the best qualified at themoment" of her promotion. Keller cited, inter alia, "herdemonstrated performance," "educational background,"and different assignments. Keller noted that Murphy wasnot in fact promoted, as claimed, but was instead in-volved in "a lateral move" with no pay increase. Keller,however, acknowledged that Murphy was transferredfrom a nonsupervisory position to a supervisory positionat the time. Keller also reviewed in his testimony Mur-phy's "educational background" and work experience.Keller testified that he regarded Murphy as "the best atthe time" for the available supervisory position.4Supervisor Jerry Roddewig testified that, based on hisobservations, Luyckx was "excellent" in the performanceof her assignment; that Murphy's "performance" wasalso "excellent"; and that he had recommended theirpromotions to Manager Keller. Roddewig testified, atone point, "I don't believe I have recommended" eitherSiriani or West for a promotion. Roddewig claimed that"in the past" West "didn't appear totally well dressed"because his "uniform was wrinkled" and he "had a beardthat he grew for the deer season in "77 ...and thebeard stayed for awhile." Roddewig concluded: "I don'tfeel that Mr. West [or] Mr. Siriani were as well qualifiedas either Terry Murphy or Ann Luyckx." Roddewig.however, admitted telling Siriani during October 1977:"to continue to do the job that I had seen him do, whichwas a good one; to continue with his education; and thatopportunities for his promotion would very probablycome along as time passed." Roddewig also admittedlymade similar statements to Siriani during February1978-before the June and November promotions recitedabove. Roddewig coulo not "recall" discussing promo-tions with West. Roddewig left the Rouge section duringlate March 1978. Further, Roddewig also acknowledged:4 Manager Keller acknowledged that-in dilrcusing with Srlia durinigApril 1978 the factors conlidered h ManlIragenienl in promoting gualrdlhe "nlight hi;l, said" (t Slrl.rli hat education "a. a small part Kellirrecalled telling Slrianli bout Itis anir trine: "D)ennls. ou kno. !isi Iredoing a good lob. lou are going It school, keep doing it. and I think iluuwill achice youlr iohJeitl.es" Keller also acknoLwledged that guards haXsbeen promott d in the pt ithout aking so-called rotational a.ssrignmelit,and Ihthat all clonct" where the Emplsoyer has guards "ill cnouiI alrteentllall',hen the sa t gs hen cre to the plice p actl 11 In addilioll, Keller clI.iiied that "each time a positilon heconle s .zsitl[.[hel c iiiser[Tl e cery guard" and "every clerk Keller ;ller added halhe conlidier the prtrllotiolo qalilties of his guards and clerk "prohahlonce a vkeek e\cri it no pronlotion aire iaiiblCa e Ksler ilexi note l thiiihe periodicall\ FLrLCIse r c orllretIl. riem %upcr , oper, C( cril ng,uch pronttllll, "Srle" r'cl,ninlendall~uiis ire "oral" Keller, hepressed i eplrirl specitc siper isor nIetuilgs wltre protlll ti , ertedlscussed, becamtlne stig (c rl I iUnclear in hi tlestilolln Al 1ei point iheclaimed: "l'm n iot pri\ o i 11ll the mietllng s id dls ss11olirts tlihe hthefre t lhe or l. oi is d .i 'i rlltOn the functions that I had seen [Siriani] do, ifthere were such a thing as performance rating forguards, I would have rated him as excellent.'Supervisor Donald McCall testified that, based on hisobservations, he regarded Luyckx, Murphy, Carter, andAsh as more qualified for promotion than either West orSiriani. McCall acknowledged that both Luyckx andCarter only worked for him "for a few weeks" and thatAsh only worked for him "for a few months." McCalltestified that during mid or late April 1978., in the park-ing lot at the Rouge plant, West revealed to him West's"hate" for Keller; that McCall then offered "to help"West; and that West explained that "he wanted to betransferred to a Ford plant" in Atlanta but "the suit hasalready been filed." McCall attributed to West the fol-lowing statement:It all could have been avoided. I don't really give adamn about a promotion, but I wanted to keep myseniority and move to the location to be there withmy mother and father who are ailing .... Hementioned Mr. Siriani and he said initially that iswho filed the suit, and then I believe hesitantly headded Mr. Nietubicz' name, but that was the end ofthe conversation.McCall related this to Keller and "tried to do some-thing" for West.fiAnn Luyckx testified that she was made a supervisorduring June 1978. She related her educational back-ground and various assignments with the Employer. Sherecalled that Siriani had complained about Keller's pro-motion policies "from October 1977 on until they filedthe allegations with the NLRB." She claimed that Sirianigot "direction on where to take this thing" from ShiftSupervisor Nietubicz. She testified:He [Siriani] said that they were going to makeKeller account for himself, and he stated to me.when I asked him why, he told me that Mr. Nietu-bicz wanted to have Keller fired.She also claimed that Siriani had revealed to her that"Mr. Nietubicz ...told him to" record a conversationwith Supervisor Roddewig "for a later date." She notedthat Siriani "was one of the many people that trainedher." She asserted that "Mr. Nietubicz was somewhat ofa father figure over Dennis [Siriani]--always watchingover him." She testified:[Nietubicz] was always looking out for [Siriani],making sure that he was instructing [Siriani] to-wards doing a good job, and always sort of hover-ing over him and letting everyone know that heSuperxsliot I),rr .lso t tifietdtl lbit I felt lill r Siris, shouild hetlsill rCi d tf;r .no .I;lr .i tI 1.rl Illo e .a priorllltltn t I .Clerl.lc lIpe pt's.. tll " )Darr leu itdded lite [Slrlll sltlsl S.e tIntIerlctud sotl gkito the other ptpl "' W.stl a.kolledged Ihll 'I l Nir kntlc.all Iha I hidt i,sked for tranrstcr and tlhat I hatii'l l it'id althi l ll Al agtreed d. .[as l I ,ssin,\11Ii k ..t .l " t \ s i t '[k..'d % il 'ilg ,kI( ill liant l h.lcd K ellsiFORt) MOOR COMPAN 4lq. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the number one guard on the shift, and thebest.She added: "Mr. Nietubicz did not believe that womenshould be in security. Therefore, that didn't make it easyfor me to fit in at all."7I credit the testimony of Supervisor Brady, as quotedabove, pertaining to his meeting with Supervisor Darrduring October 1978. It is undisputed that Brady thenrecommended both Siriani and West for promotion andthat Brady had placed their names on the top of his pro-posed promotion list. It is also undisputed that the possi-ble reaction of upper management to the proposed pro-motion of Siriani and West was mentioned at this meet-ing. Supervisor Brady claims that Darr apprised him thatthe names of Siriani and West "could not stay on thelist" because "they had filed charges." Supervisor Darrclaims that Brady "brought up the subject" and Darr"deferred it." I do not credit Supervisor Darr's assertionto the effect that he simply stated, "we'll submit them onthe merits." I note that previously Supervisor Darr hadattempted without success to question West as to "whythe morale was so low" and about his "lawsuit" pertain-ing to the Employer's promotion policies. I also notethat Darr acknowledged that "there has been conversa-tion" between him and Manager Keller regarding theunfair labor practice charge in this case; however, Darrclaimed: "I don't recall any particular conversation."Later, Darr claimed: "I don't believe we had an in depthconversation regarding it." In sum, on this record, I findand conclude that the testimony of Supervisor Brady ismore accurate and reliable than the testimony of Super-visor Darr.Manager Keller testified that Siriani and West werenot promoted in June and November 1978 to availablesupervisory vacancies because "there were other morequalified candidates at that time." Also see the testimonyof Supervisors Roddewig, Darr, and McCall, as summa-rized supra. On the other hand, Siriani and West claimedthat they were better qualified for such promotions. Su-7 Virginia Pellegrini testified that she is 24 years old: hal she hadworked for an employer as a waitress and supervisor in its food serv ice;that she was employed by Ford as a security guard in June 1976 and thatshe "was promoted to clerk" about a year and a half later Pellegrilniclaimed, inter ahi. that West had revealed Io her that Supervisor Nietu-bicz "had given him a lot of information " Pellegrini also claimed thatWest had revealed to her that he and Supervisor Nietubic "ere meet-ing to discuss ifiormalion about the whole thing, about the illnformation"She also claimed that Supervisor Nietubicz had disclosed to her. with ref-erence to Manager Keller, "he was going toI get the son of a hitch" Pcl-legrini's father is the architect-manager fior Ford and her "proolltion." asshe also testified. was the subject oIf critical comment by Nieluhicz andSiriani. Pellegrini testified she had stated to SirianiI had gotten this promotion on my own. I desersed it aridmy father had nothing to do with my promotion or anrybod else.Supervisor Nietubicz denied "any involemenlt in the filing of theabove grievance and related matters West similarly denied meetlig withSupervisor Nietubicz prior to filing the grievance "concerilig gatheringinformation." West also denied telling Pellegrii "that Nietubic asgathering information for [themn." West explained: "I have ever metMr. Nietubicz outside of Ford Motlor Companly proipertly or been "assisted" by him "in any uay" with respect to the griesanlce Slriani intli-larly denied discussing the grievance with Nitelubicz prior o it s filing. irasking him "to collect infirmation." or being "assisted ill ally way" hhim. Supervisor IBrady also denied "assisting" Sirialll and ' West i thismatterpervisors Nietubicz and Brady agreed. As discussedbelow, I find and conclude on this record that manage-ment made the coercive statements and engaged in thecoercive conduct attributed to them because Siriani andWest were pursuing their grievance and had filed anunfair labor practice charge against the Employer. And,as further discussed below, I find and conclude that thereal reason why management refused and declined topromote Siriani and West to available supervisory vacan-cies was their grievance and charge-filing activities. Fur-ther, I do not credit the general assertions of manage-ment (see, e.g., the testimony of Luyckx, Pellegrini, andMcCall, above) which in effect attributes to Siriani,West, Nietubicz, and Brady some ulterior or impropermotive or collaboration in attempting to remedy theircomplaints about Ford's promotion policies. I am per-suaded here, as stated, that Siriani, West, Nietubicz, andBrady have credibly related what transpired during theabove sequence of events.8There remains for resolution a credibility conflict con-cerning how certain markings were placed on C.P. Exh.I-Brady's proposed promotion list. There is no disputethat Brady submitted this list to Darr and that the namesof Siriani and West were placed on top of the list. Thereis a dispute as to how certain horizontal marks wereplaced next to the names of Siriani and West. The listwas identified by Brady on examination by counsel forCharging Parties. Brady explained that he did not placethe "stroke marks beside Siriani and West." On voir direexamination by counsel for Respondent, Brady testifiedthat he had "no idea who put those on there." ChargingParty Exhibit I was then received into evidence withoutobjection. Thereafter, Manager Keller, during Respon-dent's case, testified:Q. Sir, I hand you Charging Party's Exhibit No.1.A. Yes.Q. That has been identified as the recommenda-tions of Mr. Brady for the promotions that werefilled sometime in November. Could you explainwhy there are some horizontal lines on that?A. Mr. Trupiano [a representative of manage-ment] handed this over to the desk when it waspointed out that this list was not going to be to meor passed him or passed Trupiano. Mr. Trupianohanded it to me and I just put two checks andhanded it to you that they were on the list that wasconsidered.Q. You said check?A. Some straight lines here yesterday at the table.Q. Are these the same horizontal lines that youunderstand Mr. Acho referred to?A. I don't see any other lines. I don't know whatthese little lines are here.Q. But you did put the horizontal lines?11 particulalr. I di not credit Sipervlsor McCall's .ssertion that em-ploce \X;csi revealed tt hin hat liea "atlied" Kcller Nor d I creditthe related ;assertillons h l.u)ckx aud I'cllegrilli to the effect Ihalt WestSirilani. and Nietubic/ disclosed ( t eCni lthal 's. Sirtilla. and Nletubiczhad improp er Inlotlses 1t purpo'ses or crc in %tL e i nr proper maTiner col-lahoralinlg hterC FORD MOTOR COMPANYI421A. I just put these here and passed it to you yes-terday.Q. When you say these here would you tell mewhat these here are?A. After D. Siriani I drew a straight line andafter D. West I drew a straight line and handed itto you.Supervisor Darr, during his testimony, was not ques-tioned about the markings on this list. Later, during re-buttal, Supervisor Brady was recalled and testified:I recall quite clearly that when I was invited intothe section supervisor's office by Mr. Darr, heasked and I presented this list. He had a pencil inhis hand, and he ticked Siriani and he ticked Westand he said, these two will not qualify because ofthis National Labor Board complaint, and I recallthat quite distinctly.Thereafter, counsel for Respondent, Theodore Miloch,took the witness stand and testified:[D]uring the course of the proceedings this weekand specifically I believe on January 24th, I ob-served Mr. Jack Keller place the horizontal linesnext to Mr. Siriani and Mr. West's name on whathas been identified as Charging Party's Exhibit No.i. He did this while he was seated next to me at thecounsel table with a pencil that was laying on thecounsel table. I personally observed Mr. Keller putthese horizontal lines on this exhibit during thecourse of these proceedings.Miloch further testified:Q. (By Mr. Acho) Mr. Miloch, can you testifyunequivocally that there were no markings on thatcard next to Mr. Siriani and Mr. West's name priorto be handed to you?A. There are two markings on the card next totheir names, and I would like to look at it again if Icould, Your Honor.THE WITNESS: There are what I will call andidentify as check marks. They are faint. All of themare faint. Next to the name of Mr. Siriani and Mr.West, Mr. Engel, and Mr. Zahari, and there is whatlooks like a period or a dot next to the name of Mr.Schiazi. Those marks were there to the best of myknowledge when that card was placed on the coun-sel table.Q. (By Mr. Acho) You could be mistaken, isn'tthat correct?A. No, sir.Q. Sir, isn't it a fact that the check mark behindMr. West's name is just about all but erased? Isn'tthat true?A. I see no erasure marks, sir. It is a faint checkmark, I am not an expert on this.Q. It is more faint than all the others, isn't it sir?A. Well, I think the document speaks for itelf.I find and conclude that Supervisor Brady, on rebuttal,credibly recalled that Supervisor Darr "ticked Sirianiand he ticked West and he said, these two will not quali-fy because of the NLRB complaint." Brady's recollec-tion comports with his earlier explanation of this meet-ing. Manager Keller, although explaining that he placedmarks next to the names of Siriani and West at the coun-sel table, does not explain other markings, some "faint"and possibly partially erased. Keller claimed: "I don't seeany other lines. I don't know what these little lines arehere." Likewise, Miloch does not explain how or in whatmanner "faint" and possibly erased check marks wereplaced on this list after one or more of the employees'names. Under all the circumstances, I credit Brady's tes-timony as quoted above.DiscussionSection 7 of the National Labor Relations Act pro-vides that employees "shall have the right to self-organi-zation, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection." Section 8(a)(1) of the Act makes it anunfair labor practice for an employer "to interfere with,restrain, or coerce employees in the exercise of the rightsguaranteed in Section 7." Section 8(a)(3) of the Act inturn bars employer "discrimination in regard to hire ortenure of employment or any term or condition of em-ployment to encourage or discourage membership in anylabor organization." And, Section 8(a)(4) of the Act for-bids an employer "to discharge or otherwise discriminateagainst an employee because he has filed charges ...under the Act."The presentation by employees of a grievance pursu-ant to the terms of a collective-bargaining agreementcomes within the protection of Section 7 of the Act. Asthe Sixth Circuit stated in N.L.R.B. v. Halsey W. TaylorCompany, 342 F.2d 406, 408 (6th Cir. 1965):We are not concerned in this case with the meritor lack of merit of [the employee's] grievance. Butit is clear that Sec. 7 protects his right to utter it asa matter of concerted activity with other employeesfor mutual aid.And, as the Second Circuit explained in N.L.R.B. v. In-terboro Contractors, Inc., 388 F.2d 495, 500 (2d Cir. 1967):[T]he Board need not find the complaints to bemeritorious in order to hold the activity protected,but the fact that the complaints were apparentlyreasonable does support the conclusion that theywere made for legitimate union purposes and werenot fabricated for personal motives. [Cf. Aro, Inc. v.N.L.R.B, 596 F.2d 713, 716-718 (6th Cir. 1979).]It has also been held "that the filing of a civil actionby a group of employees is protected activity unlessdone with malice or in bad faith." Cf. Trinity Trucking &Materials Corp., 221 NLRB 364, 365 (1975). The Boardexplained in Trinity Trucking, supra, "If the lawsuit isfiled in good faith, the fact that it may have beengroundless or that it was later dismissed on its pleadings,FORD MOTOR COMPANY 421 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not in itself make the activity unprotected or es-tablish bad faith." Likewise, employee "utilization of theBoard's remedial processes" is protected by Section 7 ofthe Act. Cf. N.L.R.B. v. Local 294. International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, 470 F.2d 57, 60-61 (2d Cir. 1972). For, a"healthy interplay of the forces governed and protectedby the Act means that there should be as great a free-dom to ask the Board for relief as there is to petition anyother department of government for a redress of griev-ances." Cf. N.L.R.B. v. Industrial Union, of Maine &Shipbuilding Workers of America, AFL-CIO, et al., 391U.S. 418, 424 (1968).9Moreover, employees who file such grievances, civilsuits, or unfair labor practice charges do not lose theprotection of Section 7 because they are, as in the instantcase, protesting an employer's promotion policies. As theSecond Circuit held in N.L.R.B. v. Bell Aircraft Corp.,206 F.2d 235, 237 (2d Cir. 1953), the employee's "pros-pects for promotion were among the conditions of hisemployment"; the Act "protected him so long as he helda nonsupervisory position"; and it is immaterial that theprotection thereby afforded was calculated to enable himto obtain a position in which he would no longer be pro-tected." Also see Marmon Transmotive, 219 NLRB 102(1975), enfd. in part 551 F.2d 733 (6th Cir. 1977); AnnLee Sportswear, Inc., 220 NLRB 982 (1975), enfd. 543F.2d 739 (10th Cir. 1976); Little Lake Industries, 233NLRB 1049 (1977). Cf. Aro, Inc. v. N.L.R.B., supra.The credited evidence of record, as summarized supra,shows that on or about March 1, 1978, employees Sirianiand West filed a grievance under the Union's collective-bargaining agreement protesting the Employer's promo-tion policies. The Union presented this grievance to theEmployer at step-one of the contract grievance proce-dure. The Employer rejected the grievance, claimingthat "all promotions referred to in the grievance were toexcluded positions." (See G.C. Exh. 10, p. 2.) EmployeesSiriani and West subsequently attempted, without suc-cess, to get the Union to appeal the grievance to its nextstep. Siriani and West contacted private counsel in aneffort to pursue their complaint over management's pro-motion policies. Employee West, as he credibly recalled,asked coworkers "if they would come down and be awitness for" him "to see if we can get a labor chargeagainst Ford."Thereafter, during late March, Manager Keller ap-proached employee Siriani at work and apprised the em-ployee: "[I]f [Siriani] had any problems in the Companyto keep them in the Company." Manager Keller had"heard that [Siriani] was on the outside of the Companyand he was quite concerned." Manager Keller empha-sized to the employee to "keep it within the Ford MotorCompany." Subsequently, on April 5, as employee Sir-iani credibly testified, employees Siriani and West metwith Manager Keller in order to discuss "what did ittake to be a security supervisor." During this discussion,9 See General Nutririon Center, 221 NLRB 850. 855 (1975), ',here Ad-minisirative Law Judge Nancy M. Sherman noted: "If the statute pro-tected only meritorious pleas to the Board, the Board's channels of inflr-mation would be dried up by fears of retaliation, should the plea proveunfounded," and cases cited.Manager Keller became angry, threw a pencil on thedesk, and said, "God damn it, I want to know what youtwo people are up to." He had heard rumors that theywere "going to sue Ford Motor Company." However,the two employees "didn't verify that" and ManagerKeller warned, "people who put lawsuits into FordMotor Company are not looked upon favorably" and he"wasn't going to promote [the] two." Employee Westcredibly recalled that Manager Keller informed the twoemployees that "Ford does not look favorably uponpeople who sue them and, as far as he was concerned[Siriani and West] were not going to be promoted and...were going nowhere in the Ford Motor Company."On the following day, April 6, Supervisor Wooldridgesimilarly admonished employee Siriani that "with all thepower of the Ford Motor Company and all the attorneysthat they had, [the employees] could end up getting[themselves] fired" for pressing their grievance.The efforts by employees Siriani and West to presenttheir grievance, to explore the possibility of instituting alawsuit against the Employer, and to file an unfair laborpractice charge were protected by Section 7 of the Act.The record in this case makes it clear that there were, asSupervisor Nietubicz recalled, "a fair number of people"who were "upset because of the way Mr. Keller promot-ed people." Indeed, the Union presented this grievanceto Management at step-one of the contractual grievanceprocedure. The record also shows that this grievancewas presented and pursued in good faith and constituteda reasonable employee complaint. Management, howev-er, responded by engaging in conduct which was plainlycalculated to deter employees from filing grievancesunder the Union's contract, filing civil actions, and filingunfair labor practice charges with the Board.Thus, Keller's statements to employees Siriani andWest on April 5 that 'people who put lawsuits into FordMotor Company are not looked upon favorably" and thetwo employees were not going to be promoted and"were going nowhere in the Ford Motor Company"plainly tended to interfere with the employees' exerciseof their Section 7 rights, in violation of Section 8(a)(1) ofthe Act. Likewise, Supervisor Wooldridge's warning toemployee Siriani on the following day, April 6, that theemployees "could end up getting ...fired" for pressingtheir complaint tended to discourage such protected ac-tivities. Manager Keller and Supervisor Wooldridgewere clearly threatening the employees with reprisals inviolation of Section 8(a)(l) of the Act. And, ManagerKeller's unsuccessful effort, at the time, to get the twoemployees to reveal to him "what [they were] up to"and whether they were in fact "going to sue Ford MotorCompany" constituted proscribed coercive interrogationof employee protected activities in further violation ofSection 8(a)(1) of the Act.Thereafter, on May 3, employees Siriani and Westfiled the unfair labor practice charge in this case. A com-plaint later issued and the matter was scheduled for hear-ing. On November 22, Supervisor Dudek confronted em-ployee West at the employee's duty station, faulted theemployee over a series of alleged work rule infractions,made it clear to the employee that he had been under FORD MOTOR COMPANY42.surveillance, and then warned the employee: [I]f Westwould stop concentrating on losing lawsuits and spend-ing money on attorneys ...I might go somewhere inthe Ford Motor Company."I find and conclude on this record that SupervisorDudek harassed employee West, engaged in surveillanceof the employee's work, and verbally reprimanded theemployee in retaliation for the filing of the unfair laborpractice charge in this case. As Manager Keller hadwarned the employee earlier, "Ford does not look favor-ably upon people who sue them." Supervisor Dudek'scoercive and disparate treatment of employee West vio-lated Section 8(a)(1) and (4) of the Act.The question remains whether Ford also denied thetwo employees promotions to the available supervisorypositions because they had filed a grievance, contemplat-ed further legal action and filed the instant charge withthe Board. I find and conclude here that the Employer,in turning down the recommendations by SupervisorsNietubicz and Brady that the two employees be promot-ed, was retaliating against the two employees because oftheir Union and protected concerted activities in viola-tion of Section 8(a)(1), (3), and (4) of the Act.Thus, Supervisor Nietubicz credibly recalled that hehad recommended employees Siriani and West for pro-motion after the filing of the grievance in March. Super-visor Nietubicz was told about this time by his supervi-sor, Roddewig, that "Siriani has to learn to keep hismouth shut." Likewise, Supervisor Brady credibly testi-fied that he too had recommended both Siriani and Westfor promotion after the filing of the grievance. Indeed,Supervisor Brady had placed the names of Siriani andWest on the top of his proposed promotion list in Octo-ber. Supervisor Brady recalled that his superior, Darr,then instructed him "that the first two, meaning Sirianiand West, would not be able to stay on the list becauseof this action" before the Board.Supervisors Nietubicz and Brady reviewed in their tes-timony the high qualifications of both Siriani and Westand why they were entitled to the promotions availablein June and November 1978. Indeed, Manager Keller ac-knowledged telling employee Siriani earlier that sameyear, "Dennis, you know you are doing a good job, youare going to school, keep doing it, and I think you willachieve your objectives"; Supervisor Roddewig ac-knowledged telling employee Siriani during 1977 andearly 1978, "to continue to do the job ...which was agood one, to continue with his education, and that op-portunities for his promotion would very probably comealong"; Supervisor Roddewig acknowledged that hewould rate employee Siriani as "excellent"; and Supervi-sor Darr acknowledged that he "felt" that Siriani"should be considered" for a "promotion."Manager Keller testified that both Siriani and Westwere considered for the June and November promotions.Manager Keller claimed that others who were morequalified received the promotions. Manager Keller wasat a loss to detail specific supervisory meetings wherethe qualifications of the employees were in fact re-viewed. Manager Keller, in his testimony, cited factorssuch as "rotation of assignments" and "education" in ex-plaining why, in his view, the promotions which weremade in 1978 were the best at the time. However, Man-ager Keller acknowledged that guards have been pro-moted without taking "rotational assignments"; that "alllocations" where there are guards "will encounter essen-tially the same things when it comes to police typeaction;" and that education "was a small part."I find and conclude here that the Employer, in refus-ing to promote the two employees, was attempting topunish them for pursuing their grievance and filing theinstant unfair labor practice charge. I reject as pretextualManager Keller's assertion that others who were morequalified were in fact promoted. I am persuaded here in-stead that this was not the real reason why the two em-ployees, highly qualified, experienced, and recommendedfor promotion, were turned down by management. Insum, I find and conclude that the Employer, in denyingthe available promotions to Siriani and West, was moti-vated in substantial part by a retaliatory purpose, in vio-lation of Section 8(a)(1), (3), and (4) of the Act.Counsel for Respondent argues that although "an em-ployer violates Section 8(a)(3) of the Act by refusing topromote a rank-and-file employee to a supervisory posi-tion because that employee engaged in union activitiesrelating to unionization of nonsupervisory employees...that situation is clearly distinguishable from the in-stant case. In those cases, the discriminatory denial of asupervisory position would tend to discourage other non-supervisory employees from concerted activities relatedto their nonsupervisory employment. Here, the ChargingParties' only activity alleged to be protected relates totheir seeking supervisory positions." This contention iswithout merit. The protected activity involved in thiscase includes the pursuit of a grievance under theUnion's collective-bargaining agreement, contemplatedlegal action, and resort to the Board's processes by filingcharges. Discriminating against employees because oftheir good-faith attempt to pursue their grievance underthe Union's contract with the Employer, in my view,discourages their union activities. And, in any event, theEmployer's conduct here interfered with employee Sec-tion 7 rights to file such grievance, pursue such griev-ance through a lawsuit, and file a charge with the Board.These Section 7 rights are no less protected, as discussedsupra, because supervisory promotion policies are in-volved. See N.L.R.B. v. Bell Aircraft Corp.. supra.CONCLUSIONS OF LAWI. Respondent Ford Motor Company is an employerengaged in commerce as alleged.2. Plant Protection Association National, Local 100, isa labor organization as alleged.3. Respondent violated Section 8(a)(l) of the Act bycoercively interrogating employees concerning their in-tentions to take concerted legal action against the Com-pany with respect to its promotion policies; by threaten-ing employees that they would be discharged or deniedpromotions if they took concerted legal action againstthe Company with respect to its promotion policies; bythreatening an employee with the denial of a promotionfor having filed an unfair labor practice charge: and byreprimanding and otherwise harassing an employee in re-FORD MOTOR COMPANY 423 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaliation for his having filed an unfair labor practicecharge.4. Respondent violated Section 8(a)(1), (3), and (4) ofthe Act by reprimanding and otherwise harassing em-ployee West for his having filed an unfair labor practicecharge and by denying employees Siriani and West pro-motions to supervisory positions during June and No-vember 1978, because they had filed a grievance, hadcontemplated further concerted legal action in protestover the Company's promotion policies, and had filed anunfair labor practice charge.5. The unfair labor practices found above affect com-merce as alleged.THE REMEDYTo remedy the unfair labor practices found above Re-spondent will be directed to cease and desist from engag-ing in such conduct and like or related conduct and topost the attached notice. And, having found that Respon-dent refused to promote employees Siriani and West be-cause they engaged in union and other protected con-certed activities, Respondent will be directed to promoteimmediately employees Siriani and West to the supervi-sory positions which they were unlawfully denied duringJune and November 1978, and to make them whole forany loss of earnings which they may have sustained byreason of this unlawful conduct by making payment tothem of a sum of money equal to that which they nor-mally would have earned from the date of this unlawfulconduct' to the date of making offers of such promo-tions, with backpay and interest thereon to be computedin the manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corp., 231 NLRB651 (1977). See, generally, Isis Plumbing & Heating Co.,138 NLRB 716 (1962). Also see Marmon Transmotive,supra. Further, Respondent will preserve and make avail-able to the Board, upon request, all payroll records andreports, and all other records necessary and useful to de-termine the amount of backpay due under the terms ofthis Decision.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record of the case, I herebyissue the following recommended:ORDER lThe Respondent, Ford Motor Company, its officers,agents, successors, and assigns, shall:i. Cease and desist from:' The record is unclear as to the specific dates in June and November1978, when the promotions were unlawfully withheld. The specific datescan be ascertained, if necessary, in compliance proceedings." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Coercively interrogating employees concerningtheir intentions to take concerted legal action against theCompany with respect to its promotion policies.(b) Threatening employees that they will be dis-charged or denied promotions if they take concertedlegal action against the Company with respect to its pro-motion policies.(c) Threatening employees with the denial of promo-tions if they file unfair labor practice charges.(d) Reprimanding and otherwise harassing employeesin retaliation for their having filed unfair labor practicecharges.(e) Denying promotions to employees because theyhave filed grievances, contemplated further concertedlegal action in protest over the Company's promotionpolicies, and filed unfair labor practice charges.(f) Discouraging membership in Plant Protection Asso-ciation National, Local 100, or any other labor organiza-tion, by denying promotions to employees because theyhave engaged in union or other protected concerted ac-tivities.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) Immediately promote employees Siriani and Westto the supervisory positions which they were unlawfullydenied during June and November 1978, and make themwhole for any loss of earnings which they may have sus-tained by reason of such unlawful conduct, in themanner set forth in this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its facilities in Detroit, Michigan, copies ofthe attached notice marked as "Appendix."'2Copies ofsaid notice, on forms provided by the Regional Directorfor Region 7, shall, after being duly signed by Respond-ent, be posted immediately upon receipt thereof, in con-spicuous places, and be maintained for 60 consecutivedays. Reasonable steps shall be taken to insure that no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "